Fourth Court of Appeals
                                  San Antonio, Texas

                                       October 18, 2019

                                     No. 04-19-00408-CV

                                       Buck MURRAY,
                                          Appellant

                                               v.

                             THE HONDO NATIONAL BANK,
                                      Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVCD-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
       The appellant’s brief was originally due to be filed on August 16, 2019. On August 16,
2019, appellant filed a motion requesting an extension of time to file the brief. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to
September 16, 2019.

        On September 13, 2019, appellant filed a second motion requesting an additional
extension of time to file the brief. The appellant’s second motion for extension of time was
granted, extending the deadline for filing the brief to October 16, 2019.

       On October 15, 2019, appellant filed a third motion requesting an additional thirty-day
extension of time to file the brief, for a total extension of ninety days. Each of appellant’s
motions requesting an extension of time to file the brief states, “Counsel’s unforeseen court
schedule has made it necessary to request additional time to file the brief.”

       The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The appellant’s brief must be filed by November
15, 2019.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk